t c no united_states tax_court bernhard f and cynthia g manko petitioners v commissioner of internal revenue respondent docket no 24124-04l filed date ps and r executed a closing_agreement covering specific matters relating to the treatment of certain partnership items on ps’ returns r assessed ps’ taxes without issuing ps a deficiency_notice r then commenced collection action against ps ps argue that r may not proceed with the proposed collection action because r failed to issue a statutory deficiency_notice before r assessed ps’ taxes held r may not proceed with collection because r failed to issue a deficiency_notice before assessing ps’ taxes the requirement to issue a deficiency_notice before assessment is not altered by the closing_agreement covering the treatment of certain items on ps’ returns for the years at issue accordingly r may not proceed with collection of ps’ liabilities irwin s meyer for petitioner bernhard f manko hugh janow for petitioner cynthia g manko gerard mackey for respondent opinion kroupa judge petitioners seek review under sec_6330 d of respondent’s determination to proceed with a proposed levy to collect petitioners’ federal_income_tax liabilities for and the years at issue we are asked to decide whether respondent may proceed with collection of these liabilities which respondent assessed without first issuing petitioners a notice_of_deficiency deficiency_notice we hold that respondent may not proceed with collection this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in lighthouse point florida at the time they filed the petition background petitioner bernhard f manko mr manko was a 99-percent partner in comco a partnership not subject_to tefra proceedings 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated see sec_6221 respondent examined certain items relating to comco for the taxable years through and reached agreement with mr manko and comco’s other partner on these items the changes to the comco items required changes to petitioners’ joint federal_income_tax returns for the years at issue to facilitate this process petitioners agreed to extend the time indefinitely for respondent to assess income taxes for the years at issue petitioners and respondent agreed on the treatment of the comco items on petitioners’ returns for the years at issue and memorialized their agreement on form_906 closing_agreement on final_determination covering specific matters the closing_agreement the preamble to the closing_agreement explains that the parties wish to determine with finality petitioners’ distributive_share of income gains losses deductions and credits with respect to comco for the years at issue the final paragraph of the closing_agreement provides that the agreement does not affect or preclude later adjustments of any item other than those relating to comco for the years at issue when the parties executed the closing_agreement respondent was also examining petitioners’ returns for the years at issue for issues unrelated to comco the non-comco items after the parties executed the closing_agreement respondent prepared an income_tax examination changes marked it copy-information only and sent it to petitioners this document prepared years after the closing_agreement and almost years after the end of the last year at issue reflected respondent’s computation of petitioners’ tax_liabilities after the agreed treatment of the comco items was taken into account respondent then assessed the deficiencies shown in respondent’s income_tax examination changes against petitioners for the years at issue without issuing petitioners a deficiency_notice specifically respondent assessed a dollar_figure deficiency for and a dollar_figure deficiency for these assessments did not meet the statutory exceptions to the requirement that a deficiency_notice must first be issued before assessment see sec_6213 specifically the assessments did not arise out of mathematical or clerical errors were not the result of a determination that a tentative carryback or refund adjustment was excessive and were not based on the receipt of any payment of tax after these assessments respondent continued to alter the amounts petitioners owed for the years at issue respondent sent petitioners five subsequent income_tax examination changes from through respondent sent the latest report to petitioners in date years after the end of the last year at issue and years after the parties executed the closing_agreement in date petitioners terminated their special consent to extend the time for respondent to assess tax for the years at issue respondent has never issued petitioners a deficiency_notice for the years at issue and petitioners never executed a formal waiver of the restrictions on assessment respondent sent petitioners a final notice_of_intent_to_levy and your right to a hearing with respect to the years at issue and petitioners timely requested a hearing petitioners asserted in their request for a hearing that the proposed levy should not proceed for a variety of reasons these reasons included that petitioners had never received a deficiency_notice that petitioners had made payments toward the liabilities for the years at issue and that petitioners had an increased net_operating_loss for a prior year that would decrease their liability for the years at issue the parties then held a hearing respondent issued petitioners a notice_of_determination on date the determination notice which sustained the proposed levy for the years at issue the determination notice stated that petitioners had not raised challenges to the existence or amount of the underlying tax_liability the determination notice concluded that the assessments for the years at issue should not be abated briefly citing legal opinions in the case file petitioners timely filed a petition with this court discussion we are asked to decide for the first time whether the commissioner is required to issue a deficiency_notice before assessing taxes for years subject_to a closing_agreement that covers the treatment of only certain items petitioners argue that respondent may not proceed with collection because respondent did not issue them a deficiency_notice before respondent assessed their taxes this failure petitioners argue precluded them from challenging their income_tax liabilities before the assessment and before this levy proceeding respondent on the other hand argues that a deficiency_notice is not required before assessment in all situations rather respondent argues no deficiency_notice is required if the changes to a taxpayer’s return arise solely from computational adjustments made by applying a closing_agreement covering specific matters to the taxpayer’s return we find for petitioners we first address our jurisdiction in this case as well as the standard of review i jurisdiction and standard of review we have jurisdiction to review a hearing officer’s determination in a collection action where the underlying tax_liability is of a type over which this court normally has jurisdiction sec_6330 115_tc_329 respondent has assessed and proposes to collect federal income taxes for and attributable to adjusting the comco items reported on petitioners’ returns we generally have jurisdiction to redetermine deficiencies in income taxes and related additions to tax see sec_6211 sec_6213 sec_6214 see also 114_tc_176 we therefore have jurisdiction to review the determination notice in this case see katz v commissioner supra pincite where the underlying tax_liability is at issue in a collection action we review the determination de novo 114_tc_604 where the underlying liability is not at issue we review the determination for an abuse_of_discretion goza v commissioner supra pincite the key facts are fully stipulated and described in the determination notice where as here we are faced with a question of law eg whether the commissioner must issue a deficiency_notice before assessing taxes when a closing_agreement covers the treatment of certain items on a return for that year our holding does not depend on the standard of review we apply we must reject erroneous views of the law see 124_tc_69 and the cases cited therein 124_tc_56 ii deficiency and assessment procedures petitioners contend that respondent may not proceed with collection of their tax_liabilities because respondent failed to issue a deficiency_notice before assessing their taxes a a deficiency_notice is generally required before the commissioner may assess a deficiency an assessment is an administrative recording of a taxpayer’s liability and sets the collection process in motion 944_f2d_1063 n 3d cir an assessment is made by recording the liability of the taxpayer in the office of the secretary sec_6203 the purpose of requiring the assessment to be so recorded is to insure both that the secretary is maintaining proper records and that taxpayers receive a summary of records of their tax_liability 962_f2d_555 6th cir the secretary generally may not assess a deficiency in tax unless the secretary has first mailed a deficiency_notice to the taxpayer and allowed the taxpayer to petition the tax_court for a redetermination sec_6213 there are certain exceptions to the requirement that a deficiency_notice must be issued however for example a deficiency_notice is generally not required where 2a deficiency_notice is not required to assess taxes where there is no deficiency for example the secretary may assess without a deficiency_notice the amount of tax shown due on a return sec_6201 the assessment arises from mathematical or clerical errors arises from tentative carryback or refund adjustments or is based on the receipt of a payment of tax see sec_6213 the commissioner may also assess a deficiency without issuing a deficiency_notice if a taxpayer waives the restrictions on assessment sec_6213 a deficiency_notice provides taxpayers certain procedural safeguards see 424_us_614 a deficiency_notice entitles a taxpayer to litigate his or her tax_liability without first paying the tax the commissioner has determined is owing 110_tc_20 89_tc_1063 affd 886_f2d_1237 9th cir 81_tc_65 deficiency notices have been characterized as tickets to the tax_court affording taxpayers the opportunity to litigate in this forum bourekis v commissioner supra mckay v commissioner supra mulvania v commissioner supra a deficiency_notice also allows a taxpayer to litigate his or her tax_liability before the commissioner makes an assessment and collection proceedings begin commissioner v shapiro supra 3a taxpayer may generally dispute his or her liability in collection proceedings only if the taxpayer has not previously had the opportunity to dispute it sec_6330 114_tc_604 114_tc_176 the parties agree that respondent did not issue petitioners a deficiency_notice that no statutory exception to the restrictions on assessment applies and that petitioners have not waived the restrictions on assessment accordingly respondent may not proceed with collection unless as respondent argues the closing_agreement obviates the need for a deficiency_notice b the closing_agreement covering specific matters does not render deficiency_notice unnecessary types of closing agreements we now address closing agreements the commissioner may enter into an agreement with any person regarding his or her liability for any taxable_period sec_7121 these agreements are final and conclusive and bind the parties as to matters agreed upon sec_7121 122_tc_384 they may be reopened only in exceptional circumstances such as fraud malfeasance or misrepresentation of a material fact urbano v commissioner supra all closing agreements shall be executed on forms prescribed by the internal_revenue_service id sec_301_7121-1 proced admin regs the commissioner has prescribed two forms of closing agreements each used in different circumstances one type of closing_agreement is a final_determination of a taxpayer’s liability for a past taxable_year or years 90_tc_753 revproc_68_16 1968_1_cb_770 this type of closing_agreement is completed on form_866 agreement as to final_determination of tax_liability urbano v commissioner supra zaentz v commissioner supra a second type of closing_agreement finally determines one or more separate items affecting the taxpayer’s liability and is executed on form_906 urbano v commissioner supra zaentz v commissioner supra see sec_601_202 statement of procedural rules a closing_agreement on form_906 covering specific matters binds the parties as to the matters agreed upon zaentz v commissioner supra this type of closing_agreement does not however conclusively determine the taxpayer’s tax_liability for that year for example this type of closing_agreement does not bar the commissioner from subsequently determining that a taxpayer is liable for additions to tax 97_tc_1 4a requesting spouse is not entitled to innocent spouse relief when the requesting spouse has entered into a closing_agreement that disposes of the same liability see sec_1 c income_tax regs a closing_agreement entered into before the effective date of sec_6015 however does not cut off a claim for innocent spouse relief under that section 120_tc_451 under the former innocent spouse relief statute sec_6013 a closing_agreement even one that determined liability only with regard to specific issues precluded a taxpayer’s later claim for innocent spouse relief where the defense was not preserved in the text of the closing_agreement see 146_f3d_729 9th cir petitioners and respondent executed a closing_agreement covering specific matters on form_906 the specific matters included the treatment of comco items on petitioners’ returns for the years at issue the agreement did not cover all items affecting petitioners’ tax_liability in their closing_agreement the parties did not agree to the amount petitioners owed for the years at issue and in fact the closing_agreement specifically states that it does not affect or preclude later adjustments of non-comco items for the years at issue effect of closing_agreement on deficiency_notice requirement we agree that a deficiency_notice is not required before assessment if a taxpayer and the secretary execute a closing_agreement on form_866 finally determining the taxpayer’s liability for the year marathon oil co v united_states 5respondent was examining petitioners’ returns when the parties executed the closing_agreement and over several years adjusted the amounts petitioners owed several times subsequent adjustments were not only contemplated in the parties’ closing_agreement they actually occurred 6in cases where the parties agree to the amount of the taxpayer’s liability such as those involving form_866 the taxpayer has already agreed to the deficiency amount and that the deficiency is proper thus a deficiency_notice would provide no additional safeguards and is not required 42_fedclaims_267 affd 215_f3d_1343 fed cir moreover a closing_agreement may not be reconsidered in the absence of fraud malfeasance or misrepresentation of a material fact sec_7121 absent these exceptional circumstances the closing_agreement remains binding and could not be reopened in an action to redetermine a continued fed cl affd 215_f3d_1343 fed cir revproc_68_16 1968_1_cb_770 unlike a form_866 however the parties here executed a closing_agreement on form_906 the form_906 executed here covered only specific matters ie the treatment of the comco items the parties did not agree to the total amount of petitioners’ liabilities for the years at issue respondent argues that he merely computed the effect of the comco items agreed in the closing_agreement on the amounts petitioners reported on their returns respondent maintains that in this circumstance he is not required to issue a deficiency_notice before assessing the resulting liability we disagree respondent may not dispense with a deficiency_notice in this situation where petitioners were never allowed to challenge respondent’s computations see commissioner v shapiro u s pincite by failing to issue petitioners a deficiency_notice respondent deprived petitioners of the opportunity of filing a deficiency_suit to dispute these computations and to argue that other adjustments should be made to their liabilities for the years at issue see sec_6213 commissioner v shapiro supra pincite respondent unilaterally implemented the closing_agreement by applying the terms of the agreement to the amounts continued deficiency id accordingly there would be nothing the taxpayer could challenge marathon oil co v united_states supra pincite reported on petitioners’ returns and then assessed the resulting liabilities because respondent did not issue a deficiency_notice petitioners were never afforded the opportunity to litigate the amount of their tax_liabilities before the collection process began see commissioner v shapiro supra pincite cf marathon oil co v united_states supra pincite our holding would not permit petitioners to challenge the terms of the closing_agreement respondent also argues that he was not required to issue a deficiency_notice to petitioners because petitioners are not allowed to challenge the terms of the closing_agreement respondent reasons that issuing petitioners a deficiency_notice and allowing them to file a petition with this court would frustrate the purpose of the closing_agreement as a binding conclusive agreement that may be reopened only in exceptional circumstances we disagree the closing_agreement remains binding on both parties there has been no fraud malfeasance or misrepresentation of a material fact see sec_7121 a deficiency_notice would have allowed petitioners to challenge respondent’s determination of petitioners’ tax_liabilities for the years at issue but it would not have allowed petitioners to reopen or contest the treatment of the comco items the parties agreed to the treatment of the comco items in the closing_agreement the parties did not agree however to settle all issues related to petitioners’ tax_liabilities for the years at issue we conclude that the closing_agreement here which covers specific matters only does not absolve respondent from issuing a deficiency_notice before assessing petitioners’ liabilities accordingly we hold that respondent may not proceed with collection see sec_6213 c our holding does not violate sec_7121 respondent argues that sec_7121 requires us to give full effect to the closing_agreement in this proceeding sec_7121 provides that a closing_agreement or any assessment in accordance with a closing_agreement shall not be annulled modified set_aside or disregarded in any subsequent suit action or proceeding we hold that collection may not proceed because respondent failed to follow the law regarding assessments not because we are disregarding the parties’ closing_agreement see sec_6212 and sec_6213 we are not constrained to hold that respondent may proceed with collection simply because the collection proceeding is for a year in which there was a closing_agreement between the parties iii conclusion respondent assessed petitioners’ tax_liabilities without first issuing petitioners the statutorily required deficiency_notice the existence of a closing_agreement covering specific matters for the years at issue does not abrogate respondent’s duty to issue petitioners a deficiency_notice before assessment accordingly we hold that respondent may not proceed with collection of petitioners’ liabilities to reflect the foregoing decision will be entered for petitioners
